PER CURIAM.
Jordan appeals from an order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(b), in which he asserts he was entitled to a new sentencing because the judge who sentenced him after a violation of probation hearing and revocation of his probation, was not the same judge who presided over his criminal trial and imposed his original sentence, and there was no showing of necessity, pursuant to Florida Rule of Criminal Procedure 3.700.
We recently issued an opinion in Scott v. State, 909 So.2d 364 (Fla. 5th DCA 2005), which addressed these issues and resolved them contrary to Jordan’s position. We find this case factually indistinguishable from Scott. Accordingly, we affirm.
AFFIRMED.
PLEUS, C.J., SHARP, W„ J., and SEMENTO, L.J. Associate Judge, concur.